Citation Nr: 0427491	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.  The appellant is the veteran's estranged 
spouse.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, in which the RO denied 
apportionment to the appellant of the veteran's VA 
compensation benefits.             

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is entitlement to apportionment 
of the veteran's VA compensation benefits.  Additionally, she 
has not been informed as to what evidence she is to submit 
and what evidence VA will obtain.  Thus, the Board will 
remand the appellant's claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.   

The Board also notes that a claim for an apportionment is a 
"simultaneously contested claim", which is defined as the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3(p) (2003).  
For instance, if the apportionment claim is simultaneously 
contested, all interested parties are to be specifically 
notified of any action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of the right to present testimony at a hearing 
and to be represented.  38 U.S.C.A. § 7105A(a) (West 2002); 
38 C.F.R. § 19.100 (2003).  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102 (2003).  Remand is required for 
compliance with contested case procedures, to include all 
required notifications to the veteran and to provide him with 
an opportunity to present argument on the allegations raised 
in the statements.


In May 2004, the appellant testified at a videoconference 
hearing before the Board.  Notice of the hearing was not 
provided to the veteran.  Pursuant to 38 C.F.R. § 20.713 
(2003), if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants and their representatives, if any, will be notified 
and afforded an opportunity to be present.  The appellant 
will be allowed to present opening testimony and argument.  
Thereafter, any other contesting party who wishes to do so 
may present testimony and argument.  The appellant will then 
be allowed the opportunity to present testimony and argument 
in rebuttal.  Cross-examination will not be allowed.  Id.    

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the appellant and 
the veteran should be provided VCAA 
notice letters, and the appellant should 
be specifically told of the information 
or evidence she needs to submit to 
substantiate her claim, what evidence VA 
will obtain, and of the time period for 
response.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).         

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The veteran and his representative, 
if any, should be furnished with notice 
of the action taken by the RO, a copy of 
the statement of the case, and the 
contents of the appellant's substantive 
appeal.  


4.  Because the veteran was not given an 
opportunity to be present at the May 2004 
videoconference hearing, the RO should 
provide the veteran and his 
representative, if any, with an 
opportunity to testify at a hearing in 
accordance with 38 C.F.R. § 20.713 
(2003).  If the veteran requests a 
hearing, the appellant should be notified 
of the hearing and her right to attend 
and offer evidence and testimony.  

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, both the appellant and the 
veteran should then be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond.  Thereafter, the case should 
be returned to this Board for appellate 
review.   

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


